Citation Nr: 1739644	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  This case was previously before the Board in November 2013 and was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran does not have a competent diagnosis of PTSD.

2.  An acquired psychiatric disability was not present in service, was not manifest to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise related to the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition, service connection for certain chronic diseases, including psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications received at the AOJ on or after August 4, 2014.  The Veteran's psychiatric claim was pending before the Board prior to that date.

During the pendency of the Veteran's appeal, VA regulations relating to stressor verification and service connection for PTSD changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect on July 13, 2010.  Under this amended regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile, military, or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are: received by VA on or after July 12, 2010; were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010; or are pending before VA on or after July 12, 2010 because the Court vacated the Board decision on an application and remanded it for readjudication.  See 75 Fed. Reg. 39843-39852 (July 13, 2010).  As the claim was appealed to the Board on July 19, 2010, the Veteran's claim will be viewed in light of the amended language of the regulation.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

The Veteran asserts that he has psychiatric disability, including PTSD, related to his active service in Vietnam.

The Veteran's service treatment records show no complaints, diagnosis, or treatment of psychiatric disability.  The Veteran's September 1971 service separation examination report indicates that the Veteran's psychiatric system was clinically evaluated as normal; the Veteran specifically denied that he had depression, excessive worry, or nervous trouble of any sort on the corresponding Medical History Report.

The earliest medical evidence of a diagnosis of an acquired psychiatric disorder (other than PTSD) is an August 2010 VA initial evaluation note reflecting a diagnosis of an anxiety disorder rendered by a VA clinical psychologist.

In November 2013 the Board remanded the claim for the purpose of affording the Veteran a VA PTSD examination, and such was conducted in February 2014.  The February 2014 VA examiner indicated that the Veteran had an anxiety disorder but did not have a diagnosis of PTSD that conformed to DSM-IV or DSM-V criteria.  The February 2014 VA examiner indicated, in pertinent part, as follows:

[The Veteran] does not fulfill DSM-IV or DSM 5 diagnostic criteria for PTSD.  It should also be noted that there were no indications that when he was seen for individual therapy through the VA Pittsburgh Healthcare System that his experiences in Vietnam were the focus of treatment.  At that time, he was seeking skills to better handle anger.  His therapist never diagnosed him with PTSD.  As was noted above, his current psychiatrist has never given him a diagnosis of PTSD.  None of the notes from his psychiatrist delineate any specific stressor, nor do any of the records describe the full constellation of symptoms necessary for diagnosis of PTSD.  Based  upon a thorough review of records, psychometric results, and the clinical interview, it is this examiner's opinion that he fulfills DSM-IV diagnostic criteria for anxiety disorder NOS.  

The veteran first sought assistance for psychiatric symptoms in 2007 which was shortly before he retired from his full-time position as a corrections officer at a state prison.  Prior to that, there is no indication of any psychological symptoms that interfered with his functioning.  There is no etiological link between his time in the service and seeking assistance through the Vet Center over 35 years later.

The February 2014 VA examiner also noted that the Veteran had undergone psychometric testing (including the Mississippi Scale for Combat Related PTSD), and noted that the Veteran's responses on all scales were "below the cutoff for clinically significant symptoms of PTSD or depression."

The Board finds that the claim must be denied.  The Veteran's service treatment records do not show that he complained of, or was treated for, psychiatric symptoms, and no psychiatric disorder was diagnosed during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b).

Following separation from service, the Veteran did not seek treatment for any psychiatric problems until 2007, and was not diagnosed with any psychiatric disability until 2008, which is decades following his active service.  Significantly, there is no competent evidence to show a relationship between an anxiety disorder and the Veteran's service.  The only competent opinion is the February 2014 VA opinion, which indicates that there is no relationship between the Veteran's anxiety disorder and his military service.  This opinion is considered highly probative.  The opinion is shown to have been based on a review of the Veteran's claims file and a contemporaneous physical examination, and it contains a sufficient explanation for the conclusion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran's assertion that his anxiety disorder is related to his active service has been considered.  However, the Board finds his statements are not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  While the Veteran is competent to report certain psychiatric symptoms, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing psychiatric disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

PTSD

As for PTSD in particular, the medical evidence of record, including a February 2014 VA PTSD examination, does not reveal a diagnosis of PTSD.  While in a November 2008 letter, EB (MSEd, LPC), a Supervisory Readjustment Counseling Therapist at a VA Veterans Resource Center indicated that the Veteran had PTSD, a December 2008 VA examiner (RK, PhD) indicated that EB was not "trained or privileged to make initial psychiatric diagnoses."  RK further noted that EB's PTSD diagnosis had no description of a criterion A stressor, nor a "complete presentation of PTSD symptoms for a diagnosis of PTSD per DSM-IV."  

RK's statement that EB was not qualified to render a PTSD diagnosis has not been disputed by the February 2014 VA examiner or by the Veteran or his representative.  In fact, while the Veteran and his representative assert that the Veteran has PTSD, they have not referenced a single medical record that contains a medically competent diagnosis of PTSD.

The Board acknowledges the Veteran's service, and is not unaware of his receipt of the Combat Infantry Badge as well as his achievement in making Sergeant (E-5) in just 1 year and 7 months of service.  The evidence, however, shows that the Veteran does not have PTSD, and an anxiety disorder was not noted during active service and was not present until 2007.  Furthermore, a VA examiner found that the Veteran's anxiety disorder was unrelated to active service, and there is no contrary opinion of record.  Accordingly, service connection for an acquired psychiatric disorder, including PTSD, is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in September 2008.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records are associated with the claims file, as are VA medical records.  Contrary to the assertions of the Veteran's representative, the Board finds that the February 2014 VA opinion obtained in this case is adequate, as it provided an opinion, considered the pertinent evidence of record, included an examination of the Veteran, elicited subjective complaints from the Veteran, and contained supporting explanations where appropriate.  The February 2014 VA examiner reviewed in detail the Veteran's medical history and detailed the reasons as to why the Veteran did not have PTSD, and why the anxiety disorder was unrelated to this active service.  The Board notes that the February 2014 VA examiner's opinion was also based on multiple psychometric testing results.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its prior remand instructions.  The Board directed the RO to obtain the Veteran's VA and Vet Center treatment records and to obtain a VA examination with an opinion.  These directives have thus been met.  VA's duties to notify and assist are met.


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


